TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00735-CR




                                 Caleb Eugene McDaniel, Appellant

                                                     v.

                                     The State of Texas, Appellee


      FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
         NO. B-01-0271-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING




                Appellant Caleb Eugene McDaniel pleaded guilty to an indictment accusing him of

aggravated sexual assault of a child. See Tex. Pen. Code Ann. ' 22.021 (West Supp. 2002). The district

court adjudged him guilty and assessed punishment at imprisonment for eight years.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

advancing an arguable point of error. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). A copy of counsel=s brief was delivered to appellant, and appellant was advised of his

right to examine the appellate record and to file a pro se brief. No pro se brief has been filed.
                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. A discussion of the contention advanced in counsel=s brief would serve no beneficial

purpose.

                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: May 31, 2002

Do Not Publish




                                                     2